Exhibit 31.2 CERTIFICATION I, Bryan Peery, certify that: 1. I have reviewed this Amendment No. 1 on Form 10-K/A of Apple REIT Six, Inc. and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: April 15, 2013 /s/BRYAN PEERY Bryan Peery Chief Financial Officer Apple REIT Six, Inc.
